DETAILED ACTION
This action is in response to an amendment filed on September 7, 2021 for the application of Rosenberg for a “Live process migration in response to real-time performance-based metrics” filed on March 18, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13 and 15-20 are pending in the application. 
Claim 14 has been cancelled. 

Claims 1, 12, 15, and 18 have been amended.

Claims 1, 15, and 18 are rejected under 35 USC § 112.

Claims 1-3, 5-9, and 15-20 are rejected under 35 USC § 102.

Claims 4 and 10-11 are rejected under 35 USC § 103.

Claims 12-13 are objected to while containing allowable matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: obtaining, by the processor device, a plurality of performance metric values that quantify corresponding performance metrics of the first computing device; .
Claims 1, 15, and 18 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-6, recite the limitation “determining, by the processor device, that the at least one performance metric value has an undesirable value by comparing a performance metric score of the first computing device to performance metric scores of other computing devices”. 
The terms “a performance metric score of the first computing device” and “performance metric scores of other computing devices” are not clearly defined.
It is unclear how the performance metric score of the first computing device and the performance metric scores of other computing devices are generated and how determining a performance metric value has an undesirable value by comparing performance metric scores is achieved. Further, it is unclear what the relation of a performance metric value and a performance metric score is. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nidugala et al. (U.S. PGPUB 20170315838). 

As per claims 1, 15, and 18, Nidugala discloses a method/ a computing device ([0017])/a computer program product ([0020]), comprising:
a memory; and a processor device coupled to the memory ([0020]) to:
obtaining, by a processor device, at least one performance metric value that quantifies a performance metric of a first computing device ([0038], “To obtain the performance metrics of the source server 202, the resource manager module 208 communicates with a monitoring agent(s) 302 in the source server 202, which can include agents that obtain the performance metrics.”);
determining, by the processor device, that the at least one performance metric value has an undesirable value ([0043], “the performance metrics are used to determine if the performance of the VM meets the expected performance of the VM”) by comparing a performance metric score of the first computing device to performance metric scores of other computing devices ([0048] and [0056]) and ([0066], “For example, the average of capacity utilization of CPU, capacity utilization of storage, and capacity utilization of network bandwidth of each server can be computed and compared against the average of other servers.”); and
causing initiation of a live migration of a process executing on the first computing device to a second computing device based on determining that the at least one performance metric value has the undesirable value (Fig. 5).

As per claims 2, 16, and 19, Nidugala discloses subsequent to determining that the at least one performance metric value has the undesirable value and prior to causing the initiation of the live migration of the process, obtaining performance metric values that quantify performance metrics of the second computing device ([0014]-[0015]) and (Fig. 5); and
selecting, based at least in part on the performance metric values that quantify performance metrics of the second computing device ([0014]), the second computing device for the live migration of the process executing on the first computing device (Fig. 5, elements 508 and 510).

As per claims 3, 17, and 20, Nidugala discloses obtaining, by the processor device, the at least one performance metric value comprises: iteratively, over a period of time, obtaining a performance metric value that quantifies the performance metric of the first computing device, each performance metric value being based on a more recent measurement than an immediately preceding performance metric value ([0043], “The determination as to whether the VM meets its expected performance is made periodically to ensure that the VM, and therefore, the workload hosted on the VM, always meet their expected performance. In an example, the determination is performed once in 1 hour.”); and 
for each iteration, comparing the performance metric value to a predetermined threshold value ([0043]-[0046], “Based on the comparison, it is determined whether the performance of the VM meets with the target performance of the VM”).

As per claim 5, Nidugala discloses the performance metric comprises a data transfer rate of data being communicated from a first electronic component to a second electronic component ([0037], “The performance metrics includes resource utilization of the source server 202, such as CPU utilization, RAM utilization, storage utilization, and network bandwidth utilization, input/output (I/O) rates, time to request, and rate of request.”).

As per claim 6, Nidugala discloses the first electronic component comprises the first computing device and the second electronic component comprises a storage device ([0020]-[0021] and [0031]-[0033]).

As per claim 7, Nidugala discloses the first electronic component comprises a processor device of the first computing device and the second electronic component comprises a memory of the first computing device ([0020]-[0021] and [0031]-[0033]).

the communication network 206 includes various network entities, such as transceivers, gateways, and routers.”).

As per claim 9, Nidugala discloses determining, by the processor device, that the at least one performance metric value that quantifies the performance metric of the first computing device has an undesirable value comprises: comparing the at least one performance metric value to a predetermined threshold value; and determining, based on comparing the at least one performance metric value to the predetermined threshold value, that the at least one performance metric value is an undesirable value ([0043]-[0046], “Based on the comparison, it is determined whether the performance of the VM meets with the target performance of the VM”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nidugala et al. (U.S. PGPUB 20170315838) in view of Rusev et al. (U.S. PGPUB 20210019134). 

As per claim 4, Nidugala discloses obtaining metrics periodically ([0049]). However, Nidugala fails to explicitly disclose wherein the period of time is one second or less.
Rusev of analogous art teaches: wherein the period of time is one second or less ([0035], “the metrics 142 can be collected by the IoT metric service 164 every second or based on a multiple of a second.”).
All of the claimed elements were known in Nidugala and Rusev and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their metric monitoring methods. One would be motivated to make this combination since both inventions collect performance metrics periodically and Rusev’s metric collection interval of every second is a mere variation of Nidugala’s collection interval (Nidugala, [0049]) and (Rusev, [0035]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nidugala et al. (U.S. PGPUB 20170315838) in view of Tolentino et al. (U.S. Patent No. 9621421). 


Tolentino of analogous art teaches: wherein the at least one performance metric value comprises a value that quantifies a number of faults of an electronic component of the first computing device that have occurred over a period of time (col. 8, lines 54-57, “calculating an actual failure rate or MTBF for the group of related physical components based on the number of failures that have occurred in the group of related physical components”).
All of the claimed elements were known in Nidugala and Tolentino and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their performance monitoring methods. One would be motivated to make this combination since both inventions collect various performance metrics and Tolentino’s component age is a mere example of Nidugala’s various criteria (Nidugala, [0022]).

As per claim 11, Tolentino discloses determining, by the processor device, that the at least one performance metric value of the first computing device has an undesirable value comprises:
determining an age of the electronic component (col. 6, lines 5-7, “an age of the physical component”);

determining, based on comparing the at least one performance metric value to the predetermined threshold value, that the at least one performance metric value is an undesirable value (col. 7, lines 31-67) and (Fig. 3).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The inclusion of the limitations of claim 12 into independent claims 1, 15, and 18, when read within the entirety of the remainder of the respective limitations of independent claims 1, 15, and 18, make the claims allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees and would like to point out to paragraph [0048], wherein Nidugala discloses “[0048] The VM migration module 104 can determine that the VM is to be migrated from the source server 202 based on other factors as well. The other factors include, but are not restricted to, degradation in health of the source server 202.”
Further note paragraph [0056], wherein Nidugala discloses “To perform the check, the resource manager module 208 obtains the performance metrics of each particular server, such as server 204-1, in the plurality of candidate servers 204-1, . . . 204-N from its respective monitoring agent(s) 306…Based on the performance metrics of each particular server in the plurality of candidate servers 204-1, . . . 204-N, the VM migration module determines the servers that have the resources for usage by the VM for its operation.”
Note paragraph [0066], wherein Nidugala discloses comparing performance metric values of a plurality of servers. 
[0066], “For example, the average of capacity utilization of CPU, capacity utilization of storage, and capacity utilization of network bandwidth of each server can be computed and compared against the average of other servers.”

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113